Citation Nr: 0207907	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  00-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  He was awarded the Combat Infantryman's Badge.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In October 2001, this matter was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post 
traumatic stress disorder (PTSD) rated as 70 percent 
disabling under Diagnostic Code 9411 and malaria rated as 
zero percent disabling under Diagnostic Code 6304.    

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the award of a total rating for compensation 
based upon individual unemployability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters:  Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In a September 2000 statement of the case and 
December 2001 supplemental statement of the case, the RO 
notified the veteran of the pertinent law and regulations.  
The RO also informed the veteran what evidence was 
considered.  The October 2001 Board remand notified the 
veteran of the VCAA.  In an October 2001 letter, the RO 
notified the veteran of the evidence he needed to submit in 
support of his claim.  The RO also advised the veteran of 
what evidence they were going to obtain and what evidence or 
information they needed from the veteran in support of his 
claim.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA psychiatric examinations in 
July 2000 and November 2001 in order to determine whether his 
service-connected disability precludes the veteran from 
securing or following a gainful occupation.  Relevant VA 
treatment records have been obtained and associated with the 
claims folder. 

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 


II.  Entitlement to a total rating based upon individual 
unemployability.

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15. 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may not be given to age or 
impairment caused by nonservice-connected disabilities.  
Hodges v. Brown, 5 Vet. App. 375, 378-379 (1993); 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Although a high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment, the question remains whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

For purposes of 38 C.F.R. § 4.16, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a).

In discussing the unemployability criteria, the Court of 
Appeals for Veterans' Claims (Court) stated that 
"substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment.  Id.  

The Court addressed the question of marginal employment in 
the case of Faust v. West, 13 Vet. App. 342 (2000).  The 
Court defined substantially gainful employment as an 
occupation that provides the veteran with annual income that 
exceeds the poverty threshold for one person irrespective of 
the number of hours or days that the veteran actually works.  
Id. at 355-6.

Moreover, with a claim for a total rating due to individual 
unemployability due to service-connected disabilities, the 
Board may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

A May 1995 VA examination report reflects a diagnosis of 
PTSD.  The examiner stated that the veteran's history was 
consistent with PTSD with a long history of nightmares, 
anxiety, and intrusive thoughts during the day.  The examiner 
stated that he did not think the veteran's symptoms were as 
bad as his symptoms upon discharge from service.  The 
examiner indicated that socially, the veteran related well 
with people.  He did have some subjective discomfort and he 
was considered to be mildly disabled from the psychiatric 
disorder.  The veteran was capable of managing his own funds.  
It was noted that the veteran's working career was quite 
good.  The veteran sold insurance after he got out of service 
and then he worked for eighteen years in sales for a drug 
company.  He retired in 1987.    

A March 1998 VA examination report indicates that the Axis I 
diagnosis was PTSD.  His GAF score was 65 with mild symptoms 
of insomnia and anxiety.  The examiner stated that the 
veteran had mild to moderate disability.  

An April 2000 Board decision granted a 70 percent evaluation 
for the veteran's service-connected PTSD.  An April 2000 
rating decision implemented the Board decision and assigned a 
70 percent evaluation to the PTSD.   

In May 2000, the veteran filed a claim for entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities.  The veteran stated that his 
service-connected PTSD prevented him from securing or 
following any substantially gainful occupation.  He indicated 
that he became too disabled to work in 1986.  The veteran 
reported that from December 1976 to October 1986, he worked 
as a sales representative for a drug company and he earned 
$850.00 a month.  The veteran stated that he lost 8 months of 
employment due to illness.  He indicated that the drug 
company had gone bankrupt after he left employment.  The 
veteran reported that he had completed three years of high 
school 

A July 2000 VA examination report indicates that the veteran 
reported that he retired in 1986 after being in 
pharmaceutical sales for 20 years and before that, he was in 
the insurance industry.  Mental status examination revealed 
that the veteran's attention, concentration, and short-term 
memory were consistent with his aging and so, there were some 
weakness in his information process ability.  The Axis I 
diagnosis was PTSD.  His GAF score was 62.  The examiner 
stated that the veteran appeared to be aging fairly well with 
respect to his cognitive abilities.  The examiner noted that 
the veteran's history indicated that the veteran was able to 
hold a job and succeed and he did not have occupational 
problems during all of those years, so it was difficult to 
see that the veteran was disabled from work since he did 
succeed in his occupation.  The examiner stated that the 
veteran had signs of PTSD in that he had quite a number of 
avoidant behaviors and intrusive thoughts which caused him a 
lot of distress.  The veteran described irritability and 
hyperarousal and the examiner indicated that the veteran did 
meet the criteria for at least mild current PTSD.  The 
examiner stated that it may be that the veteran's ability to 
maintain his employment status for many years was a resource 
in suppressing the manifestation of his PTSD.  The examiner 
stated that the veteran's present level of disability would 
be estimated to be mild to possibly moderate under stressful 
conditions.  The examiner stated that the veteran's social 
adaptation and interactions have been impacted by his 
difficulties in maintaining his proper level of adjustment.   

A September 2000 VA treatment record indicates that the 
veteran's GAF score was 52.  

A January 2001 VA treatment record notes that the veteran's 
GAF score was 48.  

A June 2001 VA treatment record indicates that the veteran's 
GAF score was 48.  The treatment record indicates that the 
veteran took Olanzapine, Prozac, and Ativan.  It was noted 
that the veteran was unemployable.  

VA treatment records dated in July 2001 indicate that the 
veteran took Lorazepam, Fluoxetine, and Olanzapine for his 
service-connected PTSD.  

An August 2001 VA treatment record indicates that the veteran 
reported feeling less depressed.  

At a hearing before the Board in October 2001, the veteran's 
spouse stated that the veteran retired from his position with 
the drug company after ten years due to his age and because 
his nerves got bad.  (Hearing Transcript, hereinafter Tr., 
4).  She stated that the veteran retired at the age of 64.  
(Tr. 8).    

A November 2001 VA examination report indicates that the 
examiner reviewed the claims folder.  The examiner noted that 
he reviewed the July 2000 VA examination report.  The 
examiner stated that in terms of the veteran's work history, 
the veteran reported that he has been retired since 1986 when 
he worked for a drug company.  The examiner noted that 
records from previous examinations suggested that the veteran 
had a stable work history but the veteran contradicted that 
at the examination.  The examiner noted that the veteran 
provided different information in the other evaluation.  The 
examiner noted that it appeared that the veteran was 
exaggerating his difficulties during the mental status 
examination.   The veteran's thought process was logical and 
coherent.  The veteran's thought content was devoid of any 
auditory or visual hallucinations.  No evidence of delusional 
content was noted.  The veteran denied current homicidal 
ideation.  He reported that he had suicidal ideation on a 
daily basis but he denied intent to act on the ideation.  The 
examiner stated that it seemed that the veteran was reporting 
such ideation in order to support his claim that his case was 
a serious one but again, it did not seem likely he was being 
completely honest about his report of this ideation.  The 
examiner stated that the veteran's report would vary at 
different times in the evaluation but at no time did he 
report any intent to actually harm himself.  The examiner 
stated that the veteran's memory, according to mental status 
examination, was severely impaired but the examiner felt 
there was significant exaggeration of his immediate recall.  
The examiner stated that the veteran's memory of recent and 
remote events appeared to be intact.  The examiner indicated 
that the veteran's intelligence was estimated to be in the 
average range and the veteran had limited insight into his 
current condition.  The examiner also indicated that the 
veteran's performance on the mini-mental status examination 
was significantly more impaired than his previous evaluation, 
as the previous VA examiner noted that his cognitive 
functioning appeared to be fine.  

The examiner stated that the veteran was definitely feigning 
some of his symptoms.  The examiner stated that the veteran 
appeared to have PTSD but he was clearly exaggerating his 
symptoms.  The veteran's GAF score was 60.  The examiner 
stated that the veteran was truly exhibiting symptoms that 
were likely associated with PTSD that were mild to moderate, 
but the veteran did exaggerate his symptoms during this 
evaluation and made them seem worse.  The examiner stated 
that the veteran's report of his symptoms seemed rather 
coached as he provided information about his symptoms and 
about his activity level in a way that seemed that someone 
had told him these were the things he needed to say in order 
to make his case seem more severe.  The examiner also stated 
that in addition to the veteran's exaggeration of the 
cognitive mini-mental status examination, the veteran also 
suggested that he should get a 100 percent evaluation and 
that he believed that the people who had examined him had not 
given him a fair report.  The examiner concluded that the 
veteran's social adaptability and interactions with others 
was likely mildly to moderately impaired.  The examiner 
stated that the veteran's ability to maintain employment and 
perform job duties in a reliable, flexible and efficient 
manner was likely mildly to moderately impaired.  The 
examiner estimated that the veteran's level of disability was 
in the mild to definite range and the veteran appeared 
capable of handling his own funds.   

Analysis

The pertinent law and VA regulations have been set out above.  
The veteran's disability evaluation is currently 70 percent.  
The veteran's service-connected PTSD is rated as 70 percent 
disabling under Diagnostic Code 9411 and the service-
connected malaria is rated as zero percent disabling under 
Diagnostic Code 6304.  The veteran meets the threshold 
requirements for consideration of unemployability benefits 
pursuant to 38 C.F.R. § 4.16(a).  Therefore, the veteran's 
entitlement to a total rating is dependent on whether his 
service-connected disabilities render him unable to pursue or 
follow a substantially gainful occupation.

As an initial point of clarification, the veteran's service-
connected malaria is rated currently as zero percent 
disabling which is indicative of virtually no impairment in 
civil occupations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2001).  
In addition, there is no medical evidence which establishes 
that the veteran has been treated recently for this 
disability or that such disability precludes the veteran from 
securing or following substantially gainful employment, and 
the veteran does not appear to so contend.  Accordingly, 
although the Board has considered this service-connected 
disability as part of the veteran's overall disability 
picture, the discussion below will center on the service-
connected PTSD.     

The Board finds that the probative and persuasive evidence of 
record establishes that the veteran's service-connected PTSD 
does not preclude the veteran from securing or following a 
substantially gainful occupation.  The probative medical 
evidence of record establishes that the veteran's service-
connected PTSD causes mild to moderate occupational 
impairment and does not render the veteran unable to secure 
or follow a substantially gainful occupation.  The May 1995 
VA psychiatric examination report indicates that the veteran 
had worked for 18 years in sales for a drug company and his 
working career was quite good.  

The VA examination reports dated in 1998, 2000, and 2001 show 
that the veteran's Global Assessment of Functioning scores 
ranged from 60 to 65.  The Court has held that Global 
Assessment of Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The March 1998 VA examination report reflects a GAF score of 
65 which is indicative of some difficulty in occupational 
functioning.  The VA examiner noted that the veteran had mild 
to moderate disability.  The July 2000 VA examination report 
reflects a GAF score of 62, which is also indicative of some 
difficulty in occupational functioning.  The examiner stated 
that the veteran's history indicated that the veteran was 
able to hold a job and succeed and he did not have 
occupational problems during all of those years, so it was 
difficult to see that the veteran was disabled from work.  
The examiner opined that the veteran's present level of 
disability would be estimated to be mild to possibly moderate 
under stressful conditions.  The November 2001 VA examination 
report indicates that the records from the previous 
examinations suggested that the veteran had a stable work 
history although the veteran contradicted this at the 
November 2001 examination.  The examiner determined that the 
veteran's GAF score was 60, which is indicative of some 
difficulty in occupational functioning.  The examiner stated 
that the veteran was truly exhibiting symptoms that were 
likely associated with PTSD and were mild to moderate.  The 
examiner opined that the veteran's ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner was likely mildly to moderately 
impaired.  The examiner estimated that the veteran's level of 
disability was in the mild to definite range.  The examiner 
also noted that it appeared that the veteran was exaggerating 
his difficulties during the mental status examination and he 
was feigning some of his symptoms.  The examiner based this 
observation upon the review of previous treatment records and 
examination reports and the veteran's own report which varied 
during the examination and which seemed coached.  

The Board finds the VA psychiatric examination reports to be 
highly probative.  The VA examiners conducted mental status 
examinations of the veteran and reviewed his medical records 
and previous mental evaluation reports.  The Court has held 
that factors for consideration in assessing the medical 
competence to render an opinion as to medical causation 
include specific expertise in the relevant specialty and 
actual participation in the treatment.  See Black v. Brown, 
10 Vet. App. 279 (1997).  In the present case, the VA 
examiners are psychiatrists.  They have specialized knowledge 
and experience in evaluating psychiatric disorders and 
determining the degree of impairment due to such disorders.  
Thus, the Board finds the medical opinions by the VA 
psychiatrists to be highly probative.  

The Board acknowledges that the VA treatment records dated 
from September 2000 to June 2001 show that the veteran's GAF 
scores ranged from 48 to 52, which is indicative of moderate 
difficulty to serious impairment in occupational functioning.  
The June 2001 VA mental health treatment record indicates 
that the veteran had a GAF score of 48 and he was 
unemployable.  

The Board finds the VA examination reports, which found the 
veteran's impairment to be mild to moderate, to be more 
probative than the VA treatment records dated from September 
2000 to June 2001.  It is not clear from the treatment 
records whether the GAF scores were assigned to the service-
connected PTSD or whether the physician also considered other 
nonservice-connected disabilities.  For instance, the June 
2001 treatment record indicates that the examiner noted that 
it was difficult to tell how much of the veteran's depression 
was due to his physical problems.  The Board also notes that 
the treatment records discuss the nonservice-connected 
disabilities in detail and indicate that the veteran was not 
very stable physically.  The June 2001 treatment record 
indicates that the veteran was unemployable.  However, the 
physician did not indicate whether the PTSD alone caused the 
unemployability.  

The Board points out that the VA examiner who rendered the 
November 2001 VA examination report was specifically asked to 
offer an opinion as to whether or not the veteran's service-
connected PTSD rendered the veteran unable to secure a 
substantially gainful occupation and to assign a GAF score 
for the PTSD.  The VA examiner clearly explained the degree 
of functional impairment due to the service-connected PTSD.  
However, the VA treatment records described above did not 
clearly address the veteran's degree of impairment due to the 
PTSD.  The Board places greater weight on the November 2001 
VA examination report and the other VA examination reports 
than it does on the veteran's self-interested statements to 
the contrary and the VA treatment records dated from 
September 2000 to June 2001.  The Board finds that the 
greater weight of the probative medical evidence of record 
establishes that the veteran's service-connected PTSD does 
not preclude the veteran from following or securing a 
substantially gainful occupation.  

The veteran himself contends that he cannot work due to his 
PTSD, but he lacks the medical expertise to render a 
competent medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The Board also notes that there is probative evidence of 
record which establishes that the veteran has been able to 
secure or follow substantially gainful employment despite his 
service-connected PTSD.  The evidence of record shows that 
the veteran completed three years of high school and has 
worked as a sales representative for a drug company from 1976 
to 1986.  The evidence of record shows that in 1986, the 
veteran earned $850.00 a month, which exceeded the poverty 
threshold for that year.    

The evidence of record shows that the veteran did not leave 
this position due to his service-connected PTSD, but that the 
veteran retired due to age.  The veteran himself asserts that 
he left the sales position due to his PTSD.  The Board notes 
that the evidence of record shows that prior to filing the 
claim for a total rating due to unemployability, the veteran 
had always reported that he retired from his sales position 
due to age.  Although the Board must take into consideration 
the veteran's statements, it may consider whether self-
interest may be a factor in making such statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. 
West, 12 Vet. App. 341, 345 (1999).  In this case, there is 
at least a suggestion of exaggeration on the veteran's part 
that he left his former employment in 1986 due to the PTSD.  

After consideration of all the evidence, including the 
veteran's statements, the Board finds that his service-
connected PTSD alone does not prevent him from performing 
work as a sales person.  The preponderance of the evidence 
shows that the service-connected PTSD causes mild to moderate 
occupational impairment and does not render the veteran 
unable to secure or follow a substantially gainful 
occupation.  The percentage rating assigned to the service-
connected PTSD is a recognition that there is difficulty in 
obtaining or retaining employment, but this factor is 
considered in the assigned schedular ratings.  38 C.F.R. 
§ 4.1.  Thus, the veteran is not individually unemployable by 
reason of his service-connected disabilities alone, and a 
total disability rating for compensation purposes based on 
unemployability is not warranted under the above noted 
criteria.  Accordingly, the preponderance of the evidence is 
against the claim for a total disability rating for 
compensation purposes based on individual unemployability, 
and the claim is denied. 

Since the preponderance of the evidence is against the claim 
for a total rating for compensation purposes based on 
individual unemployability, the benefit of the doubt doctrine 
is not for application with regard to those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is denied. 


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

